DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 14, 2022 has been entered.

Status of Claims
3.	Claims 1-12 are pending in this application.  
	Claims 1, 10 and 11 are currently amended.

	Claims 13-14 are cancelled.


Response to Arguments
Applicant’s arguments, see Remarks (Page 6), filed 09/16/2022, with respect to claim 1 and its their respective dependencies which were Interpreted under 35 U.S.C. 112(f) Claim Interpretation have been fully considered and are persuasive. Applicant’s have amended claim 1 to include specific hardware to function as the digital process controller: (i.e.: “the digital process controller comprising a central processor and a storage medium”). Thus, the 35 U.S.C 112 (f) Claim Interpretation of claim 1 has been withdrawn.  

However, with regard to claim 10 being interpreted under 35 U.S.C 112 (f), the amendment of claim 10 fail to provide specific hardware to function as the digital process controller such as the amendment in claim 1, therefore, claim 10 is still being interpreted under 35 U.S.C 112 (f). 

Applicant’s arguments, see Remarks, filed 09/16/2022, with respect to the rejection(s) of claim(s) 1-12 under Matoba (US PG. Pub. 2008/0266578 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lubin (US PG. Pub. 2016/0107392 A1).

Specifically, the applicant’s argue on pages 6-7 of the Remarks that : “Matoba does not disclose or mention a finishing step by a finishing device after the printing step by the MFP 1 or 2. It is important that also the finishing steps which take place after the print of the documents are being tested and validated in order to overcome errors during the production of the complex end product in the finishing steps after printing.” Based on applicant’s argument above and associated amendments to independent claim 1 and similar in independent claims 10 and 11; the Examiner respectfully agrees. However, the newly added prior art of Lubin (US PG. Pub. 2016/0107392 A1) now teaches the argued limitation in Sect. [0031], the user is allowed to establish all printing and finishing instructions using the computerized device 224 (as a single job), and such a single job is sent only to the 3-D printer 204; after the 3-D printer receives such a single job, it can communicate aspects of the single job to the communications device 200, which then automatically calculates details of what finishing operations are available for the 3-D item produced by the single job, which finisher devices 206 will be used, when the finisher devices 206 should be powered-up or cycled-up, which automated transport equipment should be activated to automatically move the 3-D printed item to different finisher devices 206, etc.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

8.       The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

9.         The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application (See Claim 10), that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

10.         This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

11.	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

12.         If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	
Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
16.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

17.	Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matoba (US PG. Pub. 2008/0266578 A1) in view of Lubin (US PG. Pub. 2016/0107392 A1).

Referring to Claim 1, Matoba teaches a digital process controller (See Matoba, Fig. 2, MFP 1 including Test Process Controller 18) for controlling a production process of a complex composed end product by process jobs (See Matoba, Sect. [0074], The test process controller 18 controls the entire workflow test process. In addition, the test process controller 18 examines the status of a workflow test process and parameter matching, and suspends the workflow test process if parameters are not appropriate, and resumes the workflow test process if a resumption instruction is given after the parameters are modified), each process job being a pre-print job, a print job or a finishing job (See Matoba, Sect. [0068], The scanner 11 generates electrical data by reading a paper document. The printer 12 prints the electrical data read out from a paper document by the scanner 11, or data received from an external apparatus such as the MFP 2, on the network 4), the digital process controller comprising a central processor and a storage medium, being connected to a digital network (See Matoba, Figs 1-2, Network 4, Sect. [0064] and [0067], As shown in FIG. 2, the MFP 1 comprises a scanner 11, a printer 12, an operation panel 13, a storage 14, a system controller 15, a network interface (I/F) 16, a network communication controller 17, a test process controller 18, a workflow execution controller 19, a workflow record administrator 20 and a test data generator 21 via a network 4 such as a LAN), comprising a workflow designer application (See Matoba, Fig. 19, Workflow Execution Controller 19, Sect. [0075], the workflow execution controller 19 makes respective function modules provided inside and outside of the MFP 1 execute a workflow according to unit works constituting the workflow.), provided with a user interface (See Matoba, Fig. 2, Operational Panel 13, Sect. [0083], in FIG. 3, a user gives an instruction to test a workflow via the operation panel 13, the user selects a workflow as a test target from those not having been tested and gives an instruction to start executing a test process, and this instruction is accepted in Step S3.) and configured:
to receive a selection of a process recipe for the complex composed end product (See Matoba, Fig. 3, Steps S1-S3, Sect. [0083], As shown in FIG. 3, a user gives an instruction to test a workflow via the operation panel 13, and this instruction is accepted in Step S1. In Step S2, information of the workflows not having been tested is obtained from the workflow record administrator 20, and the workflows are listed on the operation panel 13. Then, the user selects a workflow as a test target from those not having been tested and gives an instruction to start executing a test process, and this instruction is accepted in Step S3.), the process recipe comprising a plurality of process steps and the relationships between the process steps (See Matoba, Fig. 3, Steps S4-S6, Sect. [0084], In Step S4, test data is generated by the test data generator 21 for the selected workflow, and provided to the workflow execution controller 19. Then a workflow test process is initiated by the workflow execution controller 19 in Step S5, and a unit work of the workflow is started to be tested, in Step S6.), 
to validate each process step comprised in the selected process recipe individually by the workflow designer application ( (See Matoba, Fig. 3, Steps S4-S8, Sect.[0084]-[0085], test data is generated by the test data generator 21 for the selected workflow, and provided to the workflow execution controller 19. Then a workflow test process is initiated by the workflow execution controller 19 in Step S5, and a unit work of the workflow is started to be tested, in Step S6.  When a unit work of the workflow is tested, it is judged by the test process controller 18 in Step S7, whether or not the test data is successfully processed, in order to examine if various parameters preliminarily set on the MFP2 or the server 3 related to this unit work are appropriate. If it is successfully processed (YES in Step S7), then it is judged in Step S8 whether or not the entire workflow test process is completed. If it is completed (YES in Step S8), the routine terminates. If it is not yet completed (NO in Step S8), the routine returns to Step S6 and starts testing a following unit work of the workflow.), and 
to display a validation result of each process step at the user interface (See Matoba, Fig. 3, Step S7-S10, Sect. [0086], In Step S7, if the test data is not successfully processed due to parameter mismatch (NO in Step S7), the workflow test process is suspended in Step S9. Then in Step S10, the status indicating the workflow test process is suspended and reasons for the suspension are displayed on the operation panel 13 to let the user know, and parameter modification and re-entry are requested.).

Matoba fails to explicitly teach
wherein the process jobs comprise at least one print job and at least one finishing job, wherein the at least one finishing job is performed by means of at least one finishing device which receives the at least one print job after printing the at least one print job.

However, Lubin teaches 
wherein the process jobs comprise at least one print job and at least one finishing job, wherein the at least one finishing job is performed by means of at least one finishing device which receives the at least one print job after printing the at least one print job (See Lubin Sect. [0031] lines 13-24, the user is allowed to establish all printing and finishing instructions using the computerized device 224 (as a single job), and such a single job is sent only to the 3-D printer 204. After the 3-D printer receives such a single job, it can communicate aspects of the single job to the communications device 200, which then automatically calculates details of what finishing operations are available for the 3-D item produced by the single job, which finisher devices 206 will be used, when the finisher devices 206 should be powered-up or cycled-up, which automated transport equipment should be activated to automatically move the 3-D printed item to different finisher devices 206, etc.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate wherein the process jobs comprise at least one print job and at least one finishing job, wherein the at least one finishing job is performed by means of at least one finishing device which receives the at least one print job after printing the at least one print job.  The motivation for doing so would have been to allow for automatic performance of finishing operations on the 3-D item based on the finishing information, and, again, the communications device is operatively connected to the 3-D printer and the 3-D finishing device. Further, such methods automatically provide two-way status information updates between the 3-D printer and the 3-D finishing device using the special-purpose communications device (See Sect. [0010] of Lubin reference).  Therefore, it would have been obvious to combine Matoba and Lubin to obtain the invention as specified in claim 1.
	
Referring to Claim 2, Matoba in view Lubin teaches the digital process controller according to claim 1 (See Matoba, Fig. 2, MFP 1 including Test Process Controller 18), wherein the digital process controller is configured to receive print content and print and finishing specifications of the complex composed end product via the digital network, to decompose the production of the complex composed end product into plurality of process steps in the process recipe, and to execute the process recipe process step by process step (See Matoba, Fig. 4, Sect. [0090]-[0096], in FIG. 4, the workflow consists of four unit works (unit works 1 through 4). the unit work 1 is "scan", the unit work 2 is "transfer to server", the unit work 3 is "transmit", and the unit work 4 is "print". If an instruction is given via the MPF 1 to test the workflow, "scan" that is the unit work 1 is tested, firstly. The MFP 1 is capable of executing "scan" according to its parameters as is, thus "scan" is successfully executed. And secondly, When "transfer to server" that is the unit work 2 is tested, the user is requested to set appropriate parameters…the test process is resumed and "transmit" that is the unit work 3 is tested. When "print" that is the last unit work 4 is tested, the test process is suspended again because the MFP 2 is not capable of executing the process according to the specified resolution and color. And the user is requested to set appropriate values of resolution and color.).

	Referring to Claim 3, Matoba in view Lubin teaches the digital process controller according to claim 1 (See Matoba, Fig. 2, MFP 1 including Test Process Controller 18), wherein the validation result is a preview of an outcome of the corresponding process step and an indication of an occurred error, if any (See Matoba, Sect. [0113], If the test process is successfully executed (YES in Step S43), a notice of process succeed is transmitted to the MFP 1. If the test process is not successfully executed (NO in Step S43), the workflow test process is suspended in Step S45, then the routine proceeds to Step S44 in which a notice the status indicating the workflow test process is suspended and reasons for the suspension are transmitted to the MFP 1.).

	Referring to Claim 4, Matoba in view Lubin teaches the digital process controller according to claim 1 (See Matoba, Fig. 2, MFP 1 including Test Process Controller 18), wherein input for the execution of the process recipe is the print content (See Matoba, Sect. [0092], If an instruction is given via the MPF 1 to test the workflow, "scan" that is the unit work 1 is tested, firstly. The MFP 1 is capable of executing "scan" according to its parameters as is, thus "scan" is successfully executed. And secondly, the unit work 2 is tested.).

	Referring to Claim 5, Matoba in view Lubin teaches the digital process controller according to claim 1 (See Matoba, Fig. 2, MFP 1 including Test Process Controller 18), wherein input for the execution of the process recipe is a sample file which is considered to be representative for the complex composed end product (See Matoba, Fig. 4, Sect. [0099], In the workflow test process of FIG. 4, an image data file is generated based on the parameters set on "scan" that is the unit work 1, and the image data file is used for executing "transfer to server" that is the unit work 2 is tested.).

	Referring to Claim 6, Matoba in view Lubin teaches the digital process controller according to claim 5 (See Matoba, Fig. 2, MFP 1 including Test Process Controller 18), wherein a page size of the sample file matches with the page size specified in the print and finishing specifications of the complex composed end product (See Matoba, Fig. 14, Sect. [0144]-[0145], As shown in FIG. 14, a screen d4 via which "size", "resolution" and "number of color bits" are set as test data, is displayed in the screen D4…Via the setting screen d4, the user gives selects a preferable option (by touching the mark ".largecircle.") about "size", "resolution" and "number of color bits" then presses a "register test data" button in the left of the screen D4. And the setting is recorded in the storage 14 to be administered by the workflow record administrator 20.).

	Referring to Claim 7, Matoba in view Lubin teaches the digital process controller according to claim 3 (See Matoba, Fig. 2, MFP 1 including Test Process Controller 18), wherein the user interface is configured to display a real-time view on the process recipe when executed by indicating which process step of the process recipe is currently validated and by displaying the outcome of the process step and the indication of an occurred error, if any (See Matoba, Fig. 10, Sect. [0127]-[0129], As shown in FIG. 10, a unit work selection screen d2 is displayed in the screen D2. A user gives an instruction to test a unit work of a workflow by pressing the mark ".largecircle." thereof in the "select unit work" column of the unit work selection screen d2, then pressing the "execute test process" button in the left of the screen D2. Alternatively, a user gives an instruction to test all the unit works of a workflow by pressing the mark ".largecircle." in the "execute all" column of the unit work selection screen d2, then pressing the "execute test process" button in the left of the screen D2…if a user selects the mark ".largecircle." in the "automatically modify" column of the unit work selection screen d2, then parameters are modified automatically in response to unexpected occurrence of an trouble during a test process, and thereby an entire workflow test process is successfully executed…When a user would like to refer to parameters, he/she can press a "parameters" button in the "unit works of workflow" column of the unit work selection screen d2, and thereby parameters set on the step are displayed.).

	Referring to Claim 8, Matoba in view Lubin teaches the digital process controller according to claim 7 (See Matoba, Fig. 2, MFP 1 including Test Process Controller 18), wherein the validation comprises a check if an output format, an output data type and/or an output range of a process step in the process recipe matches with an input format, an input data type and/or an input range respectively of a next process step in the process recipe (See Matoba, Sect. [0074], The test process controller 18 controls the entire workflow test process and examines/checks the status of a workflow test process and parameter matching, and suspends the workflow test process if parameters are not appropriate, and resumes the workflow test process if a resumption instruction is given after the parameters are modified.) and in case of a mismatch the user interface is configured to display the process step in a deviating shape or colour (See Matoba, Sect. [0086], In Step S7, if the test data is not successfully processed due to parameter mismatch (NO in Step S7), the workflow test process is suspended in Step S9. Then in Step S10, the status indicating the workflow test process is suspended and reasons for the suspension are displayed on the operation panel 13 to let the user know, and parameter modification and re-entry are requested.).

	Referring to Claim 9, Matoba in view Lubin teaches the digital process controller according to claim 1 (See Matoba, Fig. 2, MFP 1 including Test Process Controller 18), wherein the user interface is configured to display a digital representation of the process steps of the process recipe and a real-time view on the process recipe when executed by indicating which process step of the process recipe is validated and by displaying the outcome of the process step and the indication of an occurred error, if any (See Matoba, Fig. 3, Steps S7-S10, Sect. [0085]-[0086], When a unit work of the workflow is tested, it is judged by the test process controller 18 in Step S7, whether or not the test data is successfully processed, in order to examine if various parameters preliminarily set on the MFP2 or the server 3 related to this unit work are appropriate. If it is successfully processed (YES in Step S7), then it is judged in Step S8 whether or not the entire workflow test process is completed. If it is completed (YES in Step S8), the routine terminates. If it is not yet completed (NO in Step S8), the routine returns to Step S6 and starts testing a following unit work of the workflow. In Step S7, if the test data is not successfully processed due to parameter mismatch (NO in Step S7), the workflow test process is suspended in Step S9. Then in Step S10, the status indicating the workflow test process is suspended and reasons for the suspension are displayed on the operation panel 13 to let the user know, and parameter modification and re-entry are requested).

	Referring to Claim 10, Matoba teaches a production system (See Matoba, Fig. 1, Sect. [0064], Network System) for producing complex composed end products by means of printing devices and finishing devices (See Matoba, Sect. [0067], in FIG. 2, the MFP 1 comprises a scanner 11, a printer 12, an operation panel 13, a storage 14, a system controller 15, a network interface (I/F) 16, a network communication controller 17, a test process controller 18, a workflow execution controller 19, a workflow record administrator 20 and a test data generator 21.), wherein the production system comprises a digital process controller for controlling a production process of a complex composed end product by process jobs (See Matoba, Sect. [0074], The test process controller 18 controls the entire workflow test process. In addition, the test process controller 18 examines the status of a workflow test process and parameter matching, and suspends the workflow test process if parameters are not appropriate, and resumes the workflow test process if a resumption instruction is given after the parameters are modified), each process job being a pre-print job, a print job or a finishing job (See Matoba, Sect. [0068], The scanner 11 generates electrical data by reading a paper document. The printer 12 prints the electrical data read out from a paper document by the scanner 11, or data received from an external apparatus such as the MFP 2, on the network 4), the digital process controller being connected to a digital network (See Matoba, Figs 1-2, Network 4, Sect. [0064], As shown in FIG. 1, this network system comprises a plurality of MFPs: a MFP 1 and a MFP 2, and a server 3. The MFP 1, the MFP 2 and the server 3 are interconnected via a network 4 such as a LAN.), comprising a workflow designer application (See Matoba, Fig. 19, Workflow Execution Controller 19, Sect. [0075], the workflow execution controller 19 makes respective function modules provided inside and outside of the MFP 1 execute a workflow according to unit works constituting the workflow.), and provided with a user interface (See Matoba, Fig. 2, Operational Panel 13, Sect. [0083], in FIG. 3, a user gives an instruction to test a workflow via the operation panel 13, the user selects a workflow as a test target from those not having been tested and gives an instruction to start executing a test process, and this instruction is accepted in Step S3.) and configured:
receive a selection of a process recipe for the complex composed end product, (See Matoba, Fig. 3, Steps S1-S3, Sect. [0083], As shown in FIG. 3, a user gives an instruction to test a workflow via the operation panel 13, and this instruction is accepted in Step S1. In Step S2, information of the workflows not having been tested is obtained from the workflow record administrator 20, and the workflows are listed on the operation panel 13. Then, the user selects a workflow as a test target from those not having been tested and gives an instruction to start executing a test process, and this instruction is accepted in Step S3.), the process recipe comprising a plurality of process steps and the relationships between the process steps (This element is interpreted under 35 U.S.C. 112 (f) In a second step S2 the digital process controller is receiving a selection of a process recipe for the complex composed end product. The process recipe comprises a plurality of process steps and the relationships between the process steps. (See Applicant’s Drawing, Fig. 5 and Applicant’s Specification, Sect. [0058]) (See Matoba, Fig. 3, Steps S4-S6, Sect. [0084], In Step S4, test data is generated by the test data generator 21 for the selected workflow, and provided to the workflow execution controller 19. Then a workflow test process is initiated by the workflow execution controller 19 in Step S5, and a unit work of the workflow is started to be tested, in Step S6.);
validate each process step comprised in the selected process recipe individually by the workflow designer application (This element is interpreted under 35 U.S.C. 112 (f) The ability to preview intermediate results without actual execution prevents loss of time and material, and it provides better support in pinpointing where in the process (See Applicant’s Drawing, Fig. 5 and Applicant’s Specification, Sect. [0053])  (See Matoba, Fig. 3, Steps S4-S8, Sect.[0084]-[0085], test data is generated by the test data generator 21 for the selected workflow, and provided to the workflow execution controller 19. Then a workflow test process is initiated by the workflow execution controller 19 in Step S5, and a unit work of the workflow is started to be tested, in Step S6.  When a unit work of the workflow is tested, it is judged by the test process controller 18 in Step S7, whether or not the test data is successfully processed, in order to examine if various parameters preliminarily set on the MFP2 or the server 3 related to this unit work are appropriate. If it is successfully processed (YES in Step S7), then it is judged in Step S8 whether or not the entire workflow test process is completed. If it is completed (YES in Step S8), the routine terminates. If it is not yet completed (NO in Step S8), the routine returns to Step S6 and starts testing a following unit work of the workflow.); and 
display a validation result of each process step at the user interface (This element is interpreted under 35 U.S.C. 112 (f) In a seventh step S7 the validation result of the process step is displayed at the 30 user interface of the digital process controller. The validation result is a preview of an outcome of the process step and an indication of an occurred error at or in the process step, if any. The validation result is displayed in the preview area 33 shown in FIG. 3 - 4
for each process step consecutively in time. When a next process step is executed the preview area 33 is updated with the new result image 36, 46 and reported errors. The reported errors may be incorporated into the result images by adding image objects (See Applicant’s Drawing, Fig. 5 and Applicant’s Specification, Sect. [0066]) (See Matoba, Fig. 3, Step S7-S10, Sect. [0086], In Step S7, if the test data is not successfully processed due to parameter mismatch (NO in Step S7), the workflow test process is suspended in Step S9. Then in Step S10, the status indicating the workflow test process is suspended and reasons for the suspension are displayed on the operation panel 13 to let the user know, and parameter modification and re-entry are requested.)., 
wherein the user interface is configured to display a digital representation of the process steps of the process recipe and a real-time view on the process recipe when executed by indicating which process step of the process recipe is validated and by  displaying an outcome of the process step and an indication of an occurred error, if any (This element is interpreted under 35 U.S.C. 112 (f)The workflow designer application 20 also shows again the preview area 33 for previewing an outcome of process steps up to and including the selected process step G. For example, the imposition result, a 2-up sheet view 36 of the pages numbered 2 and 3 is shown in the preview area 32. In this way intermediate results, even an intermediate result in the pre-processing stage, i.e. a stage before the actual printing by the printing device shown in properties area 24, are shown in the preview area 33.  (See Applicant’s Drawing, Fig. 5 and Applicant’s Specification, Sect. [0048]) (See Matoba, Fig. 3, Steps S11-S12, Sect. [0087]-[0088], In Step S11, appropriate parameters entered by the user via the operation panel 13 is accepted. Then, it is judged in Step S12 whether or not an instruction is given by the user to resume the test process. If a resumption instruction is not given (NO in Step S12), the routine waits until it is given. If a resumption instruction is given (YES in Step S12), the routine returns to Step S6 and this unit work of the workflow is started to be tested again.).

Matoba fails to explicitly teach
and wherein the process jobs comprise at least one print job and at least one finishing job, wherein the at least one finishing job is performed by means of at least one finishing device which receives the at least one print job after printing the at least one print job.

However, Lubin teaches 
and wherein the process jobs comprise at least one print job and at least one finishing job, wherein the at least one finishing job is performed by means of at least one finishing device which receives the at least one print job after printing the at least one print job (See Lubin Sect. [0031] lines 13-24, the user is allowed to establish all printing and finishing instructions using the computerized device 224 (as a single job), and such a single job is sent only to the 3-D printer 204. After the 3-D printer receives such a single job, it can communicate aspects of the single job to the communications device 200, which then automatically calculates details of what finishing operations are available for the 3-D item produced by the single job, which finisher devices 206 will be used, when the finisher devices 206 should be powered-up or cycled-up, which automated transport equipment should be activated to automatically move the 3-D printed item to different finisher devices 206, etc.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate the limitation and wherein the process jobs comprise at least one print job and at least one finishing job, wherein the at least one finishing job is performed by means of at least one finishing device which receives the at least one print job after printing the at least one print job.  The motivation for doing so would have been to allow for automatic performance of finishing operations on the 3-D item based on the finishing information, and, again, the communications device is operatively connected to the 3-D printer and the 3-D finishing device. Further, such methods automatically provide two-way status information updates between the 3-D printer and the 3-D finishing device using the special-purpose communications device (See Sect. [0010] of Lubin reference).  Therefore, it would have been obvious to combine Matoba and Lubin to obtain the invention as specified in claim 10.

Referring to Claim 11, Matoba teaches a method (See Matoba, Fig. 3, System Workflow Method) for controlling a production process of a complex composed end product by means of a digital process controller connected to a digital network (See Matoba, Sect. [0073]-[0074], The network communication controller 17 converts data such as file data, to network packets then transmits to the network 4 via the network I/F 16. Also, it receives network packets via the network I/F 16 and picks up data therefrom, and then transfers the data to predetermined portions of the MFP 1…The test process controller 18 controls the entire workflow test process and examines the status of a workflow test process and parameter matching, etc.), the method comprising the steps of:
receiving print content and print and finishing specifications of the complex composed end product via the digital network (See Matoba, Sect. [0068], The scanner 11 generates electrical data by reading a paper document. The printer 12 prints the electrical data read out from a paper document by the scanner 11, or data received from an external apparatus such as the MFP 2, on the network 4.);
receiving a selection of a process recipe for the complex composed end product (See Matoba, Fig. 3, Steps S1-S3, Sect. [0083], As shown in FIG. 3, a user gives an instruction to test a workflow via the operation panel 13, and this instruction is accepted in Step S1. In Step S2, information of the workflows not having been tested is obtained from the workflow record administrator 20, and the workflows are listed on the operation panel 13. Then, the user selects a workflow as a test target from those not having been tested and gives an instruction to start executing a test process, and this instruction is accepted in Step S3.), the process recipe comprising a plurality of process steps and the relationships between the process steps (See Matoba, Fig. 3, Steps S4-S6, Sect. [0084], In Step S4, test data is generated by the test data generator 21 for the selected workflow, and provided to the workflow execution controller 19. Then a workflow test process is initiated by the workflow execution controller 19 in Step S5, and a unit work of the workflow is started to be tested, in Step S6.);
decomposing the production of the complex composed end product into the plurality of process steps in the process recipe (See Matoba, Fig. 3, Steps S11-S12, Sect. [0087], In Step S11, appropriate parameters entered by the user via the operation panel 13 is accepted. Then, it is judged in Step S12 whether or not an instruction is given by the user to resume the test process. If a resumption instruction is not given (NO in Step S12), the routine waits until it is given. If a resumption instruction is given (YES in Step S12), the routine returns to Step S6 and this unit work of the workflow is started to be tested again.);
executing the process recipe process step by process step (See Matoba, Sect. [0088], In the test process of FIG. 3, a workflow is tested from the first unit work to the last unit work…the MFP 1 preferably generates test data for a unit work that is executed by the MFP 1 before the unit work related to the server 3.);
validating each process step individually (See Matoba, Fig. 3, Steps S7-S8, Sect. [0085], When a unit work of the workflow is tested, it is judged by the test process controller 18 in Step S7, whether or not the test data is successfully processed, in order to examine if various parameters preliminarily set on the MFP2 or the server 3 related to this unit work are appropriate. If it is successfully processed (YES in Step S7), then it is judged in Step S8 whether or not the entire workflow test process is completed. If it is completed (YES in Step S8), the routine terminates. If it is not yet completed (NO in Step S8), the routine returns to Step S6 and starts testing a following unit work of the workflow.);
displaying a validation result per process step at the user interface (See Matoba, Fig. 3, Step S7-S10, Sect. [0086], In Step S7, if the test data is not successfully processed due to parameter mismatch (NO in Step S7), the workflow test process is suspended in Step S9. Then in Step S10, the status indicating the workflow test process is suspended and reasons for the suspension are displayed on the operation panel 13 to let the user know, and parameter modification and re-entry are requested.).

Matoba fails to explicitly teach
wherein the process jobs comprise at least one print job and at least one finishing job, wherein the at least one finishing job is performed by means of at least one finishing device which receives the at least one print job after printing the at least one print job.

However, Lubin teaches 
wherein the process jobs comprise at least one print job and at least one finishing job, wherein the at least one finishing job is performed by means of at least one finishing device which receives the at least one print job after printing the at least one print job (See Lubin Sect. [0031] lines 13-24, the user is allowed to establish all printing and finishing instructions using the computerized device 224 (as a single job), and such a single job is sent only to the 3-D printer 204. After the 3-D printer receives such a single job, it can communicate aspects of the single job to the communications device 200, which then automatically calculates details of what finishing operations are available for the 3-D item produced by the single job, which finisher devices 206 will be used, when the finisher devices 206 should be powered-up or cycled-up, which automated transport equipment should be activated to automatically move the 3-D printed item to different finisher devices 206, etc.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate the limitation wherein the process jobs comprise at least one print job and at least one finishing job, wherein the process jobs comprise at least one print job and at least one finishing job, wherein the at least one finishing job is performed by means of at least one finishing device which receives the at least one print job after printing the at least one print job.  The motivation for doing so would have been to allow for automatic performance of finishing operations on the 3-D item based on the finishing information, and, again, the communications device is operatively connected to the 3-D printer and the 3-D finishing device. Further, such methods automatically provide two-way status information updates between the 3-D printer and the 3-D finishing device using the special-purpose communications device (See Sect. [0010] of Lubin reference).  Therefore, it would have been obvious to combine Matoba and Lubin to obtain the invention as specified in claim 11.
	Referring to Claim 12, Matoba teaches a recording medium (See Matoba, Fig. 2, ROM 23) comprising computer executable program code configured to instruct a computer to perform the method according to claim 11 (See Matoba, Sect. [0082], 
FIG. 3 is a flowchart showing a procedure to test a workflow executed by the CPU 22 according to a program stored in a recording medium such as the ROM 23.).


Cited Art
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Minari et al. (US PAT. No. 6,809,831 B1) discloses methods and systems for a print control system in which an information processor is connected to a plurality of printers, a print job that includes a plurality of instructions and print data associated with the plurality of instructions are received from a network. The received print data is stored, and the stored print data is read in accordance with the plurality of instructions. A printing device is controlled to output an image based on the read print data, in accordance with the plurality of instructions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL V DOTTIN/Primary Examiner, Art Unit 2677